Appeal Dismissed and Memorandum Opinion filed July 10, 2018.




                                           In The

                       Fourteenth Court of Appeals

                                   NO. 14-18-00492-CR

                        COURTNEY LEE HICKS, Appellant
                                              V.
                          THE STATE OF TEXAS, Appellee

                      On Appeal from the 179th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1520060

                    MEMORANDUM OPINION

       After a plea of guilty, adjudication of guilt was deferred and appellant was
placed on community supervision on April 21, 2017. No timely motion for new
trial was filed. Appellant’s notice of appeal was not filed until February 13, 2018.1

       A defendant’s notice of appeal must be filed within 30 days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App.
       1
          Appellant’s notice of appeal indicates it was signed January 17, 2018. Even if we were
to utilize this date as the date of filing, the notice of appeal would be untimely.
P. 26.2(a)(1). A notice of appeal that complies with the requirements of Texas Rule
of Appellate Procedure 26 is essential to vest the court of appeals with jurisdiction.
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not
timely perfected, a court of appeals does not obtain jurisdiction to address the
merits of the appeal. Under those circumstances it can take no action other than to
dismiss the appeal. Id.

      Accordingly, the appeal is dismissed.



                                       PER CURIAM


Panel consists of Justices Jamison, Wise, and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2